Citation Nr: 1604288	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-33 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residual of left ankle fracture.

2.  Entitlement to an increased rating in excess of 10 percent for osteoarthritis, left mid foot.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Whether the Veteran is entitled to an earlier effective date for dependency compensation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge (VLJ) in September 2015.  Prior to the hearing, in a September 2015 VA Form 21-4138, the Veteran requested that his hearing be rescheduled because he had a prior engagement and would be unable to attend the hearing.  There is no evidence that the request for rescheduling of the videoconference hearing has been met or that the Veteran has withdrawn such request.  Therefore, this matter should be remanded to schedule the Veteran for a videoconference hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the local RO.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




